Citation Nr: 1614880	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to April 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in January 2011, May 2013, and February 2015 for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.  


FINDING OF FACT

Erectile dysfunction was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  


CONCLUSION OF LAW

Erectile dysfunction was neither incurred in nor aggravated by service, and is not caused or aggravated by a service connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A July 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in October 2015.  The Board finds that, taken together, the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the October 2015 examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran contends that service connection is warranted for erectile dysfunction.  He stated that he has had this disability since service.  He has further contended that his erectile dysfunction is caused or aggravated by a service-connected disability, specifically his diabetes mellitus and posttraumatic stress disorder (PTSD).  

Service connection is currently in effect for PTSD, rated 100 percent disabling; type II diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated 10 percent disabling; and peripheral neuropathy of the right lower extremity associated with diabetes mellitus, rated 10 percent disabling.  

Review of the Veteran's STRs shows no complaint or manifestation of erectile dysfunction.  On examination for separation from service, in March 1969, clinical evaluation of the genitourinary system was normal.  On VA general medical examination in October 1990, the genitourinary system was noted to be asymptomatic.  

In a July 2006 statement, a VA physician indicated that the Veteran had been service connected for diabetes mellitus and had erectile dysfunction.  It was indicated that erectile dysfunction is often caused by diabetes.  

An examination was conducted by VA in November 2006.  At that time, the Veteran's medical history noted that he had been diagnosed with diabetes mellitus in 2003.  He claimed secondary erectile dysfunction, which he stated started over five years ago.  He stated that he had noticed that his sexual function was decreased while he was drinking heavily, but that following abstinence from the alcohol, his function had not returned to normal.  The impression was that the Veteran had a history of diabetes mellitus since 2003, but that he reported erectile dysfunction for about five years, which predated the diagnosis of diabetes.  Therefore, this was not related.  

An examination was conducted by VA in December 2008.  At that time, it was noted that the Veteran was claiming service connection for erectile dysfunction and the examination was requested to express an opinion whether or not the erectile dysfunction is related to or worsened by his diabetes mellitus.  The Veteran historically reported he has had erectile dysfunction since back in the 1960s.  He reported that he was a heavy drinker at the time and heavily involved in alcohol abuse and just was not able to perform sexually.  He also reported he had several STDs while on a trip to Mexico and since that time for more than 40 years his erections have not been normal at all.  The diagnosis was long-standing erectile dysfunction.  The examiner stated that there was no identified relationship between the Veteran's diabetes mellitus and erectile dysfunction and that diabetes mellitus did not exacerbate the erectile dysfunction.  

An examination was conducted by VA in February 2011.  At that time, it was noted that the Veteran was claiming erectile dysfunction as related to his service-connected diabetes or his PTSD, to include alcohol abuse (it is noted that service connection has been denied for alcohol abuse), or that it was related to his period of military service.  The Veteran stated that he has had erectile dysfunction since getting out of the military in 1969.  He had a history of alcohol abuse at that time and multiple STDs for which he was treated.  He was diagnosed with diabetes mellitus in 2001 or 2002 and had been treated for PTSD in the past couple of years.  The Veteran had also had a significant history of hypertension, diagnosed in 2003, and had been taking cholesterol medication for over four years.  The diagnosis was erectile dysfunction.  The examiner was to give an opinion whether it is at least as likely as not that the Veteran's service-connected diabetes or PTSD caused or aggravated his erectile dysfunction.  The examiner should also state whether it is at least as likely as not that the Veteran's erectile dysfunction is otherwise related to his period of active duty.  The examiner stated that it would be pure speculation to state if any of the causes that were listed above are related to or aggravated the Veteran's erectile dysfunction.  He noted that erectile dysfunction is multifactorial and this Veteran has multiple problems that could be causing the erectile dysfunction.  

An examination was conducted by VA in July 2013.  At that time, the diagnosis was erectile dysfunction.  The examiner opined that the most likely cause of the Veteran's erectile dysfunction as early as 1969 after the Veteran got out of service would be alcohol abuse and cigarette smoking.  The examiner stated that it was less likely than not that the Veteran's service-connected diabetes or PTSD caused or aggravated his erectile dysfunction as the erectile dysfunction predated the diagnosis of PTSD and diabetes.  Regarding direct service connection, the examiner stated that the Veteran's erectile dysfunction was less likely than not related to service as the Veteran's STRs were silent for any diagnosis of erectile dysfunction.  

The Veteran's medical records were again reviewed by a VA physician in October 2015 in order to ascertain whether the Veteran's erectile dysfunction was related to service or to his service-connected diabetes mellitus or PTSD.  After review, the examiner stated that when erectile dysfunction was noted in 2003 this Veteran's service connected diabetes mellitus was very well controlled and per the Veteran's own subjective history complete erectile dysfunction was present for many years (since service per veteran) before diabetes mellitus was diagnosed/treated; therefore diabetes mellitus did not play a role in the development/causation of erectile dysfunction.  The examiner went on to state that complete erectile dysfunction was present for many years before diabetes mellitus, and therefore diabetes mellitus, although normally considered a risk factor, was not a risk factor in this case.  When erectile dysfunction was noted in 2003-2004, the Veteran's only psychiatric medication was trazodone.  The incidence of erectile dysfunction with trazodone is less than 1.0%.  Given this, the Veteran's erectile dysfunction was not secondary to his service-connected diabetes mellitus or PTSD, to include medications used treat these conditions.  It would be speculative to state the degree of possible exacerbation as this writer does not have objective medical evidence to establish a baseline of the Veteran's erectile dysfunction prior to his diagnosis/treatment of diabetes mellitus/PTSD, therefore the examiner was unable to provide the amount of aggravation.  The examiner stated that it was important to note complete erectile dysfunction, per the Veteran's own subjective history, had been present since the service; therefore there could be no worsening or aggravation of this condition.  Per the Veteran's own subjective history, his complete erectile dysfunction has been present since military service; however there is no objective evidence of this.  Review of the medical literature does not reveal any direct or indirect cause-and-effect relationship between erectile dysfunction and military service itself.  Therefore erectile dysfunction was not caused by or a result of military service itself.  Review of the medical literature does not reveal any direct or indirect cause-and-effect relationship between erectile dysfunction and PTSD itself.  Therefore erectile dysfunction is not caused by or a result of PTSD itself.  Finally, the examiner concluded that the Veteran had multiple risk factors for erectile dysfunction to include tobacco abuse that was continuous and longstanding, alcohol abuse in remission, dyslipidemia, hypertension and age.  These were as likely as not the cause of his erectile dysfunction.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In the instant case, the Veteran has stated that he had erectile dysfunction since service, but examiners who specifically addressed the question of direct service connection stated that this disability is most likely the result of non-service-connected alcohol abuse and cigarette smoking.  It is significant to note that the Veteran had no complaints of erectile dysfunction during service, at separation, or on examination by VA in 1990.  

The Veteran has also contended that erectile dysfunction is caused or aggravated by diabetes mellitus or PTSD.  In support of a relationship with diabetes, a VA examiner noted, in 2006, that erectile dysfunction is often caused by diabetes.  In contrast, several VA examiners have stated that there is no relationship in this case, most often stating that the Veteran's erectile dysfunction predated both the diabetes mellitus and PTSD and that it was most likely caused by alcohol abuse and tobacco use.  Age and hypertension, for which service connection has not been established, are also noted to be risk factors.  Regarding aggravation, the examiner pointed out that, as the Veteran's erectile dysfunction was said by the Veteran to be complete, there could not be any aggravation of the disability.  As the examiners who gave negative nexus opinions are much more specific in their rationale than the single VA examiner who stated that erectile dysfunction is often caused by diabetes, the Board finds these opinions to be much more probative.  

As noted above, the Veteran asserts that his erectile dysfunction is related to his service-connected PTSD and/or type II diabetes mellitus.  The Veteran's statements regarding the cause of his erectile dysfunction are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Non-expert witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d at 1377, Note 4.  In the present case, the Board finds that the complexity of the matter of the etiology of the Veteran's erectile dysfunction to be a complex medical matter, beyond the competence of a lay person.  Also, the etiology of erectile dysfunction in this case cannot be rendered based on personal observation.  The Board finds that the Veteran's statements as to the etiology of his erectile dysfunction are not competent evidence as to nexus.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for erectile dysfunction is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


